Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Sutcu et al (5,549,604) in view of the teachings of Ishii (2017/0303954) and Heim et al (6,287,305).
	Sutcu et al provides an electrode (1) comprising a base of stainless steel, and a coating layer laminated onto the base (col. 3, lines 1-10, for example).  Sutcu disclose the use of a silicon compound (e.g. SiO2) having a thickness of about 0.5-1.5 micrometers (col. 4, lines 53-57) and a volume resistivity of 1014 ohm*cm (Table I).  The electrode is inherently configured to denature and dissect tissue by Joule heating when the HF current is delivered, as is generally known in the art.  Hence, Sutcu et al fail to teach thicker coatings (i.e. 1-30 microns) and the specific volume resistivity of between 1 and 1013 ohm*cm.  Sutcu also fails to disclose the specific blade configuration having opposing edges with rounded edges each having a radius of curvature of at least 0.1mm.  Sutcu fails to disclose any specific dimensions for the blade and does not specifically address the physical shape of the blade.
	The examiner maintains that one of ordinary skill in the art would obviously recognize the means to vary the volume resistivity by a factor of 10, and the results of varying thickness to obtain any desired volume resistivity to control conductive performance of such an electrosurgical blade.  To that end, Ishii disclose another electrosurgical device comprising a blade (e.g. scissors blade) made from a conductive base and having a coating layer of a silicon compound and/or a fluororesin compound to provide desired durability, adhesion and insulation (para. [0087]), and specifically disclose the use of coatings in thickness ranges more similar to applicant’s claimed ranges (para. [00090], for example).
	To have provided the Sutcu et al blade with any reasonable thickness of a surface coating to provide a desired volume resistivity and performance parameters would have been within the purview of the skilled artisan, particularly given the teaching of Ishii which discloses the use of similar coatings of similar thicknesses to provide the desired operational parameters for an electrosurgical cutting blade.
	Regarding the shape of the blade, Heim et al teach that it is generally known to provide electrosurgical blades with opposing rounded edges (Figure 1).  The width of the blade is .14 inches (or 3.6mm) and the radius of curvature of the two opposing sides (leading to the rounded front end) is obviously greater than 0.1mm.
	To have further provided the Sutcu et al blade with a structure having rounded edges on opposing sides along a width direction would have been an obvious design consideration for one of ordinary skill in the art since Heim et al teach that it is fairly known to provide an electrosurgical blade with that type of structure for treating tissue.
	Regarding claim 3, Ishii disclose the use of carbon particles (e.g. DLC) for the coating (para. [0087]).  Regarding claim 4, see Ishii at paragraph [0090], for example.
	Regarding claim 5, Sutcu et al provide a medical device (e.g. electrosurgical pencil as at col. 3, lines 1-10) comprising an electrode (1) having a base and a coating layer as addressed with respect to claim 1 above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Arts et al (5,702,387), Sansom et al (5,197,962) and Fan (5,100,402) disclose other electrosurgical blades having opposing sides of the width of the blade having a radius of curvature leading to the front of the blade as is generally known in the art.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PEFFLEY whose telephone number is (571)272-4770. The examiner can normally be reached Mon-Fri 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/M.F.P/June 1, 2022